Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 1 of 16 PageID #: 1557




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                      ALEXANDRIA DIVISION

   DANIEL REEDER               *   CIVIL ACTION NO. 1:19-CV-00807
                               *
   VERSUS                      *   JUDGE DAVID C. JOSEPH
                               *
   DUCOTE, ET AL.              *   MAGISTRATE JUDGE PEREZ-MONTES
   ********************************************************

                                  JOINT PROTECTIVE ORDER
                              AND CONFIDENTIALITY AGREEMENT

          The PARTIES to the above-captioned action (individually referred to herein as “PARTY” and

   collectively referred to herein as “the PARTIES”) acknowledge and agree that during the course of

   discovery it may be necessary to produce or disclose confidential, privileged, otherwise non-

   discoverable, sensitive, proprietary, health, personal and/or HIPPA-protected information

   (collectively referred to as “CONFIDENTIAL INFORMATION”), and that such CONFIDENTIAL

   INFORMATION should be treated as confidential, privileged and/or otherwise non-discoverable

   either within and outside of this litigation, and used only for the purposes of prosecuting or

   defending this action and any appeals. Accordingly, the PARTIES jointly request entry of a

   protective order and confidentiality agreement to limit the disclosure, dissemination, and use of

   CONFIDENTIAL INFORMATION.

          For good cause shown under Rule 26 of the Federal Rules of Civil Procedure, this Court

   grants the PARTIES’ Joint Motion for Protective Order and ORDERS that the following Joint

   Protective Order and Confidentiality Agreement (“PROTECTIVE ORDER”) shall govern the

   production or disclosure of CONFIDENTIAL INFORMATION to ensure the continued confidentiality,

   privileged nature and/or non-discoverability thereof.




                                              EXHIBIT 1
                                                Page 1
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 2 of 16 PageID #: 1558




                                  PURPOSES AND LIMITATIONS

          Disclosure and discovery activity in this action may involve production of confidential,

   privileged, otherwise non-discoverable, proprietary, or private personal identifying information

   (including electronically stored information or “ESI”) and documentation such as, by way of

   illustration but not limitation: Social Security or taxpayer-identification numbers, dates of birth,

   names of minor children, financial account numbers, home addresses, sensitive information

   involving personal financial, medical, matrimonial, or family matters, employment records of

   individuals, information protected by the Health Insurance Portability and Accountability Act, 42

   U.S.C. § 1320d et. seq., (“HIPAA”), and documents/information that are/is non-discoverable,

   privileged or otherwise legally protected under LSA-R.S. 44:1.1, et seq., LSA-R.S. 40:2532, LSA-

   R.S. 15:1176, et seq., 34 U.S.C. 30301 et seq., and 34 C.F.R. Part 115, as well as any other

   provisions regulating or implementing the Prison Rape Elimination Act, and proprietary

   information for which special protection from public disclosure and from use for any purpose other

   than prosecuting this litigation may be warranted. The PARTIES acknowledge that this Order does

   not confer blanket protections on all disclosures or responses to discovery and that the protection

   it affords extends only to the limited information or items that are entitled to protection pursuant

   to Fed. R. Civ. P. 26. Nothing in this Order shall preclude any person or entity from disclosing or

   using, in any manner or for any purpose, any information or document if: (a) that information or

   document is lawfully obtained without confidentiality restrictions from a third party, or (b) that

   information or document belongs to, or is the property of, the PARTY intending to disclose or use

   that information or document outside of this litigation (though such use for purposes outside of

   this litigation may cause such information or document to lose its protected or confidential status).




                                                EXHIBIT 1
                                                 Page 2
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 3 of 16 PageID #: 1559




                                                TERMS

          1.      This PROTECTIVE ORDER shall govern the production or disclosure of any document

   or information designated as “CONFIDENTIAL INFORMATION” and produced by a PARTY or its agent

   (“PRODUCING PARTY”) to another PARTY (“RECEIVING PARTY”) during the course of discovery,

   pretrial proceedings, or trial in this action, including all designated deposition testimony, all

   designated testimony taken at a hearing or other proceeding, interrogatory answers, documents,

   and other discovery materials, whether produced informally, as part of settlement or mediation

   discussions and/or negotiations, or in response to interrogatories, requests for admissions, requests

   for production of documents, or other formal method of discovery. In addition, the PARTIES agree

   and acknowledge that CONFIDENTIAL INFORMATION may be produced by non-parties and

   designated as “CONFIDENTIAL INFORMATION” by any PARTY or non-party in accordance with the

   terms of this PROTECTIVE ORDER.

          2.      In connection with discovery proceedings in this action, any PARTY may designate

   any non-public document, material, or information as “CONFIDENTIAL.” “CONFIDENTIAL” means

   non-public testimony, information, documents, and data that constitute confidential, privileged,

   otherwise non-discoverable, sensitive, proprietary, health or personal, or HIPAA-protected

   information.

          Information shall not be designated as “CONFIDENTIAL” if the content or substance thereof

   (a) is, at the time of disclosure, generally available to the public in print or other tangible form

   through no act or failure to act on the part of the RECEIVING PARTY, or (b) becomes, at any time,

   generally available to the public in print or other tangible form through no act or failure to act on


                                                EXHIBIT 1
                                                  Page 3
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 4 of 16 PageID #: 1560




   the part of the RECEIVING PARTY. The PARTIES and non-parties shall make a good faith effort to

   designate information so as to provide the greatest level of disclosure possible, but still preserve

   confidentiality, privileged nature and/or non-discoverability as appropriate.

          3.      CONFIDENTIAL INFORMATION produced in documentary form shall be designated

   CONFIDENTIAL by stamping the legend “CONFIDENTIAL” at the bottom of each page of the

   document that contains protected material. Although each page of a confidential document and its

   attachments should be marked, it shall be assumed that a confidential designation on the first page

   of a document indicates the same confidential designation for the entire document and its

   attachments, unless otherwise noted. If only a portion or portions of the material on a page

   qualifies for protection, the protected portion(s) must be clearly identified (e.g, by making

   appropriate markings in the margins, but not over text). Any PARTY may designate any portion or

   all of a deposition as CONFIDENTIAL INFORMATION by notifying the other PARTIES on the record

   during the deposition or in writing within fifteen (15) days of the receipt of the official (final form)

   transcript. The PARTIES shall automatically treat all information disclosed at a deposition as

   CONFIDENTIAL from the time of the deposition to fifteen (15) days after receipt of the official

   transcript, unless counsel for the PARTIES and the deponent expressly agree otherwise. For

   information produced in some form other than documentary form, and for any other tangible items,

   including, without limitation, compact discs or DVDs, the DESIGNATING PARTY shall affix in a

   prominent place on the exterior of the container or containers in which the information or item is

   stored the legend “CONFIDENTIAL.” If only portions of the information or item warrant protection,

   the DESIGNATING PARTY, to the extent practicable, shall identify the “CONFIDENTIAL” portions.

          4.      All CONFIDENTIAL INFORMATION as defined herein shall be used solely for the

                                                 EXHIBIT 1
                                                   Page 4
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 5 of 16 PageID #: 1561




   purpose of this action and shall not be used for any other purpose.

                  A.     CONFIDENTIAL INFORMATION that has been designated CONFIDENTIAL shall

                         be disclosed only to:

                         (1)     The attorneys of record in this action and their employees or

                                 contractors who are assisting them in this action, such as litigation

                                 assistants, paralegals, and secretarial and other clerical personnel;

                         (2)     Independent experts who have been retained by the PARTY or its

                                 attorneys for this action and have been disclosed pursuant to

                                 Paragraph 5 below, provided that each independent expert first

                                 executes an “ACKNOWLEDGEMENT” attached as Exhibit A;

                         (3)     The PARTIES (including officers, directors, in-house attorneys,

                                 employees, student members, or advisors of the PARTIES) who

                                 require the information to assist in or evaluate this action, provided

                                 that they are advised of and bound by the provisions of this

                                 PROTECTIVE ORDER, subject to the following limitations,

                                 restrictions and/or requirements:

                                 (a)     Mailing and/or otherwise providing Plaintiff with copies of

                                         any documents produced in response to and/or in

                                         accordance with the terms of this PROTECTIVE ORDER is

                                         prohibited; and

                                 (b)     The labeling of documents referred to in section 4(A)(3)(a)

                                         with the phrase “FOR        ATTORNEY’S/ATTORNEYS’ EYES


                                                 EXHIBIT 1
                                                  Page 5
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 6 of 16 PageID #: 1562




                                  ONLY”   is required;

                    (4)   The Court and persons associated with or employed by the Court

                          whose duties require access to the information;

                    (5)   For documents that have been designated CONFIDENTIAL, the author

                          of the document, any person identified as a recipient of the

                          document on its face, or any person who actually received it;

                    (6)   Any witness or deponent during the course of his, her, or its

                          deposition or examination in the action, provided that each such

                          witness or deponent first executes an “ACKNOWLEDGEMENT”

                          attached as Exhibit A;

                    (7)   The officer taking, reporting or videotaping a deposition and

                          employees of such officer to the extent necessary to prepare the

                          transcript of the deposition;

                    (8)   Litigation support services, including outside copying services and

                          companies engaged in the business of supporting computerized or

                          electronic litigation discovery or trial preparation, retained by a

                          PARTY or its counsel for the purpose of assisting that PARTY in this

                          action, for whom a company representative has signed the

                          “ACKNOWLEDGEMENT” attached as Exhibit A; and

                    (9)   Any mediator or arbitrator appointed by the Court or selected by

                          mutual agreement of the PARTIES, and the mediator or arbitrator’s

                          secretarial and clerical personnel.

                                        EXHIBIT 1
                                          Page 6
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 7 of 16 PageID #: 1563




          5.      The PARTIES agree to designate CONFIDENTIAL INFORMATION in good faith. If any

   PARTY objects to the designation of any information or document as CONFIDENTIAL INFORMATION

   (the “CHALLENGED MATERIALS”), the PARTY shall so state the objection by letter or statement on

   the record (“NOTICE”) to counsel for the person making the designation. Any such NOTICE shall

   identify with specificity the CHALLENGED MATERIAL to which the objection is directed. The

   objecting PARTY is not required to immediately object to a confidentiality designation, and failure

   to immediately object does not waive the right to object to a designation in the future. Within ten

   (10) business days of providing NOTICE, the PARTY that elects to initiate a challenge to a

   confidentiality designation must confer directly with counsel for the DESIGNATING PARTY (and

   counsel for the DESIGNATING PARTY must make themselves reasonably available for this

   conference during this time frame). In conferring, the CHALLENGING PARTY must explain the basis

   for its belief that the confidentiality designation was not proper and must give the DESIGNATING

   PARTY at least five (5) business days to review the designated material, to reconsider the

   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

   designation. If the status of the CHALLENGED MATERIAL cannot be resolved within twenty (20)

   business days after the time NOTICE is provided, the objecting PARTY may file an appropriate

   motion requesting that the Court rule that the CHALLENGED MATERIAL should not be subject to the

   protection invoked. Although the DESIGNATING PARTY shall have the burden of proving the

   appropriateness of the designation, the CHALLENGED MATERIAl will be treated in accordance with

   the challenged designation pending the Court’s ruling on such motion.

          6.      Where only a part of the CONFIDENTIAL INFORMATION furnished or produced by a

   PARTY or a part of the transcript of any deposition is designated as CONFIDENTIAL, counsel for each

                                               EXHIBIT 1
                                                 Page 7
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 8 of 16 PageID #: 1564




   RECEIVING PARTY shall redact CONFIDENTIAL INFORMATION before disclosing such CONFIDENTIAL

   INFORMATION or transcript to any person other than qualified persons as designated in Paragraph 4.

          7.      Redactions from any information, material, or transcript in accordance with the

   terms of this PROTECTIVE ORDER shall not affect the admissibility of any such information,

   material, or transcript as evidence in this action.

          8.      If any CONFIDENTIAL INFORMATION is discussed or quoted at any deposition, all

   persons other than qualified persons as designated in Paragraph 4 shall first execute an

   “ACKNOWLEDGEMENT” attached as Exhibit A or shall be excluded from such portion of the

   deposition.

          9.      Any court filings containing information designated as CONFIDENTIAL

   INFORMATION may be filed with the Court according to the Court’s procedures for filing

   documents electronically under seal as set forth in the Administrative Procedures for Filing

   Electronic Documents for the United States District Court for the Western District of Louisiana,

   as revised and amended from time to time.

          10.     If a third party or non-party witness provides deposition testimony or documents in

   this litigation, including pursuant to a subpoena, such third party may designate such information

   as CONFIDENTIAL INFORMATION in the same manner as if the third party or non-party witness were

   a party to this action and this Order. In addition, any party may likewise choose to designate any

   deposition testimony or documents provided by a third party or non-party witness as

   CONFIDENTIAL INFORMATION if the testimony or documents qualify as CONFIDENTIAL under the

   terms of this PROTECTIVE ORDER. All PARTIES will treat such information or documents as

   CONFIDENTIAL INFORMATION pursuant to the terms of this PROTECTIVE ORDER.
                                                 EXHIBIT 1
                                                   Page 8
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 9 of 16 PageID #: 1565




          11.     Notwithstanding anything herein to the contrary, if a PRODUCING PARTY discovers

   that CONFIDENTIAL INFORMATION has been inadvertently produced without being marked with the

   appropriate designation, the PRODUCING PARTY may notify the RECEIVING PARTY and/or

   RECEIVING PARTIES and require the RECEIVING PARTY and/or RECEIVING PARTIES to retrieve and

   return any unmarked or incorrectly marked CONFIDENTIAL INFORMATION, and to substitute

   therefore appropriately marked CONFIDENTIAL INFORMATION, provided that the PRODUCING

   PARTY notifies the RECEIVING PARTY and/or RECEIVING PARTIES promptly after learning of such

   inadvertent failure. Upon receipt of such notification from the PRODUCING PARTY, the RECEIVING

   PARTY and/or RECEIVING PARTIES shall not thereafter disclose any such CONFIDENTIAL

   INFORMATION to any persons who are not qualified persons as designated in Paragraph 4.

   However, the RECEIVING PARTY and/or RECEIVING PARTIES shall have no liability with respect to

   any prior disclosure or use of such CONFIDENTIAL INFORMATION done prior to receiving notice of

   an inadvertent disclosure and provided that such use is otherwise consistent with the terms of this

   PROTECTIVE ORDER.

          12.     In the event of an inadvertent disclosure of CONFIDENTIAL INFORMATION by a

   RECEIVING PARTY, the RECEIVING PARTY shall upon learning of the disclosure:

                  A.     immediately notify the person or persons to whom the disclosure was made

                         that it contains CONFIDENTIAL INFORMATION subject to this PROTECTIVE

                         ORDER;

                  B.     immediately make all reasonable efforts to recover the information as well

                         as preclude further dissemination or use by the person or persons to whom

                         disclosure was inadvertently made, including by requesting such person or

                                               EXHIBIT 1
                                                 Page 9
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 10 of 16 PageID #: 1566




                         persons to execute the “ACKNOWLEDGMENT” that is attached as Exhibit A;

                         and

                 C.      within five (5) days upon learning of the disclosure, notify the PRODUCING

                         PARTY of the identity of the person or persons to whom disclosure was

                         inadvertently made, the circumstances surrounding disclosure, the steps

                         taken to recover the information, and the steps taken to insure against the

                         dissemination or use of the information.

          13.    If data or information have been extracted from a document which is subsequently

   designated as CONFIDENTIAL INFORMATION pursuant to Paragraph 11 above, to the extent possible

   and where necessary, the extracted information and/or data will be expunged promptly and not

   used. However, to the extent that, prior to being notified of the inadvertent mis-designation of

   documents or CONFIDENTIAL INFORMATION, a RECEIVING PARTY uses in good faith such

   information and/or data in documents filed with the Court or at depositions, the RECEIVING PARTY

   will have no obligation to expunge such information and/or data from or otherwise to alter, any

   such documents filed with the Court.

          14.    If a PRODUCING PARTY inadvertently discloses to the RECEIVING PARTY and/or

   RECEIVING PARTIES documents or information that is privileged or otherwise immune from

   discovery, said PRODUCING PARTY shall promptly, upon discovery of such disclosure, so advise

   the RECEIVING PARTY and/or RECEIVING PARTIES in writing and request that the documents items

   containing the information be returned or destroyed, and no party to this action shall thereafter

   assert that such disclosure waived any privilege or immunity. The RECEIVING PARTY will

   immediately return the documents or information or items containing the information requested

                                              EXHIBIT 1
                                               Page 10
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 11 of 16 PageID #: 1567




   (including any copies thereof as well as any notes or other materials reflecting the content of any

   such document or item) and refrain from any use of such document or information. The RECEIVING

   PARTY and/or RECEIVING PARTIES having returned such inadvertently produced item or items of

   information may, however, without asserting waiver because of inadvertent production, seek

   production of any such documents or information in accordance with the Federal Rules of Civil

   Procedure and Local Civil Rules.

          15.     This PROTECTIVE ORDER pertains only to CONFIDENTIAL INFORMATION provided

   by the party or third-party producing it and does not limit the use or disclosure of materials which

   have been obtained by any party from any other source lawfully possessing such information and

   not in violation of any obligation of confidentiality with respect thereto.

          16.     The PARTIES agree that the terms of this PROTECTIVE ORDER shall survive any

   settlement, discontinuance, dismissal, judgment, or other disposition of this action. Within ninety

   (90) days of the final conclusion or final settlement of this litigation and any appeal thereof, all

   persons subject to the terms hereof shall destroy or assemble and return to the PRODUCING PARTY

   all CONFIDENTIAL INFORMATION; except that undersigned counsel may retain one archival copy of

   court filings and one copy of deposition and trial transcripts (including one copy of exhibits

   thereto) containing CONFIDENTIAL INFORMATION. Any such materials will otherwise remain

   subject to this PROTECTIVE ORDER. Even after the termination of this litigation, the confidentiality

   obligations imposed by this Order shall remain in effect until a DESIGNATING PARTY agrees

   otherwise in writing or a Court order otherwise directs. In addition, and subject to any further

   orders of the Court, the Court shall have and retain jurisdiction over the PARTIES, the non-parties

   who have signed an ACKNOWLEDGEMENT, their respective attorneys, and all persons to whom the

                                                EXHIBIT 1
                                                 Page 11
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 12 of 16 PageID #: 1568




   PROTECTIVE ORDER has been disclosed for the purpose of enforcing the terms of this PROTECTIVE

   ORDER or redressing any violation thereof.

          17.     Nothing in this PROTECTIVE ORDER shall prevent any party from disclosing its own

   information that it has designated as CONFIDENTIAL INFORMATION, as it deems appropriate, and

   any such disclosure shall not be deemed a waiver of any PARTY’s obligations under this

   PROTECTIVE ORDER except as provided by law. This paragraph shall not be construed to extinguish

   or modify any prior stipulation or order.

          18.     Nothing herein shall prevent any party, on notice to the other PARTIES, from

   applying to the Court for a modification of this PROTECTIVE ORDER, nor do the PARTIES waive any

   right to seek relief from the Court from any provision of this PROTECTIVE ORDER at any time, by

   order, stipulation, or written agreement.

          19.     Entering into this PROTECTIVE ORDER, producing or receiving CONFIDENTIAL

   INFORMATION, or otherwise complying with the terms of this PROTECTIVE ORDER shall not

   prejudice in any way the rights of a PRODUCING PARTY to object to the production of information

   on any other grounds, including but not limited to, grounds of irrelevance, disproportionality, or

   privilege.

          20.     Nothing in the foregoing provisions of this PROTECTIVE ORDER shall be deemed to

   preclude any party from seeking and obtaining, on an appropriate showing, additional protection

   with respect to the confidentiality, privileged nature and/or non-discoverability of documents or

   other discovery material, or relief from this PROTECTIVE ORDER with respect to particular material

   designated hereunder.

          21.     Disclosure of a document or its production for inspection in this action shall not

                                                EXHIBIT 1
                                                 Page 12
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 13 of 16 PageID #: 1569




   constitute an admission of its authenticity or of its admissibility in this action.

           22.     Each of the PARTIES named above and their counsel of record undertakes to abide

   by and be bound by these provisions and to use due care to see that these provisions are known

   and adhered to by those under its supervision or control. Nothing in this PROTECTIVE ORDER shall

   bar counsel from rendering advice to their clients with respect to this litigation and, in the course

   thereof, relying upon any CONFIDENTIAL INFORMATION.

            23.    The PARTIES agree that this PROTECTIVE ORDER complies with the privacy rules

   under HIPAA and/or the requirements and/or protections of LSA-R.S. 44:1.1, et seq. and/or LSA-

   R.S. 40:2532, LSA-R.S. 15:1176, et seq., 34 U.S.C. 30301 et seq., and 34 C.F.R. Part 115, as well

   as any other provisions regulating or implementing the Prison Rape Elimination Act. Specifically,

   the PARTIES agree, and the Court orders, that the PARTIES and any non-party witness may produce

   and disclose protected health information and/or other protected, confidential, privileged and/or

   otherwise non-discoverable information in response to a subpoena, discovery request, or other

   lawful process, or in connection with a mediation process or settlement discussions, and that such

   information shall only be produced and shall be kept confidential consistent with the terms of this

   PROTECTIVE ORDER. The PARTIES agree that they are prohibited from using or disclosing any

   protected health and/or other protected and/or privileged information produced or disclosed herein

   for any purpose other than this action. In addition, the PARTIES also agree that, at the conclusion

   of this action, any protected health and/or other protected and/or privileged information produced

   or disclosed, shall either be returned to the person or persons who produced the information or

   records or destroyed by the PARTIES.

           24.     It is the intention of the PARTIES that information and documents produced by the

                                                 EXHIBIT 1
                                                  Page 13
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 14 of 16 PageID #: 1570




   PARTIES prior to the entry of this PROTECTIVE ORDER may be designated as CONFIDENTIAL

   INFORMATION after the entry of this Order by so designating such information and documents

   within thirty (30) days of the entry of this Order.

            SIGNED on March 25, 2021.


                                                         ____________________________________
                                                         UNITED STATES MAGISTRATE JUDGE




                                                EXHIBIT 1
                                                 Page 14
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 15 of 16 PageID #: 1571




                                    EXHIBIT A
Case 1:19-cv-00807-DCJ-JPM Document 102 Filed 03/25/21 Page 16 of 16 PageID #: 1572




                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF LOUISIANA
                                        ALEXANDRIA DIVISION

   DANIEL REEDER               *   CIVIL ACTION NO. 1:19-CV-00807
                               *
   VERSUS                      *   JUDGE DAVID C. JOSEPH
                               *
   DUCOTE, ET AL.              *   MAGISTRATE JUDGE PEREZ-MONTES
   ********************************************************

                               ACKNOWLEDGEMENT AND AGREEMENT
                                TO BE BOUND BY PROTECTIVE ORDER

            I acknowledge that I have received, read, and understand the Protective Order (“ORDER”)

   in the above-captioned action. I am familiar with the provisions of the ORDER and agree to be

   bound by it. I agree not to copy or to use any CONFIDENTIAL INFORMATION for any purpose other

   than those necessary for me to perform my duties in connection with the instant action and I agree

   not to reveal any or all such CONFIDENTIAL INFORMATION to any person not authorized by this

   ORDER.

            I further acknowledge and understand that for any violation of the provisions of said ORDER

   I am subject to the penalties of the Court and any and all penalties imposed upon me by law. I

   submit to the jurisdiction of the U.S. District Court for the Western District of Louisiana for the

   purpose of enforcement of the ORDER and waive any and all objections to jurisdiction and venue

   regarding the same.


   Dated:
                                                 [printed name]

                                                 _________________________
                                                 [signature]
